Appeals by defendant from two judgments of the County Court, Nassau County (Goodman, J.), *764both rendered January 5, 1983, convicting him of two counts of burglary in the second degree, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial of the defendant’s motion to withdraw his guilty pleas.
Judgments affirmed.
Under the circumstances of this case, the County Court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty pleas, particularly where his contentions were fully set forth on the record, he did not dispute his complicity in the underlying crimes, and the record provided an unequivocal basis for rejecting his claims (see People v Cataldo, 39 NY2d 578, 580; People v Latine, 71 AD2d 697; People v Haywood, 55 AD2d 964).
We have considered the defendant’s remaining contention and find it to be without merit. Mangano, J. P., Gibbons, O’Connor and Lawrence, JJ., concur.